PER CURIAM.
We accept jurisdiction of this late-filed appeal since the trial court did not state in its order denying post-conviction relief that the movant had a right to appeal within thirty days of rendition of the order. See Rule 3.850(f), Florida Rules of Criminal Procedure; State ex rel. Shevin v. District Court of Appeal of Florida, Third District, 316 So.2d 50 (Fla.1975); Cox v. State, 583 So.2d 822 (Fla. 4th DCA 1991).
We have considered appellant’s argument on appeal and conclude that the trial court did not err when it denied his motion for post-conviction relief. Accordingly we affirm.
AFFIRMED.
DELL, GUNTHER and STONE, JJ., concur.